Napton, J.,
delivered the opinion of the court.
This was an action of debt upon the official bond of Enoch Moore, as collector of Caldwell county. The defendants pleaded non est factum, and performance of the condition of the bond. The issues were submitted to the court, who found for the plaintiff the sum of $182 8 'b and judgment was given for that sum and costs.
Upon the trial, the plaintiff offered in evidence the bond sued upon, but its. introduction was objected to, on the ground that it had not been approved by the county court. The objection was overruled, and the bond w ;s read. The opinion of the court on this point, was excepted to, and is the only error complained of in this court.
In the case of Jones and others, vs. the State, to the use of Blow, this court, held that the failure of the county court to pass upon a constable’s bond, as the law requires, will not invalidate the. bond, the omission io perform their duty in this respect, being no injury to the officer or his securities. The present case must fall within the same principle.
Judgment affirmed.